  Case 21-03000-sgj Doc 33 Filed 01/22/21         Entered 01/22/21 16:42:17      Page 1 of 5



Joseph M. Coleman (State Bar No. 04566100)
John J. Kane (State Bar No. 24066794)
KANE RUSSELL COLEMAN LOGAN PC
Bank of America Plaza
901 Main Street, Suite 5200
Dallas, Texas 75202
Telephone - (214) 777-4200
Telecopier - (214) 777-4299
Email: jcoleman@krcl.com
Email: jkane@krcl.com

ATTORNEYS FOR CLO HOLDCO, LTD.

                          THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                  §
IN RE:                                            § CHAPTER 11
                                                  §
HIGHLAND CAPITAL MANAGEMENT,                      § CASE NO. 19-34054-SGJ
L.P.,                                             §
                                                  §
         DEBTOR.                                  §
                                                  §
HIGHLAND CAPITAL MANAGEMENT, L.P.                 §
                                                  §
         PLAINTIFF,                               § Adversary Proceeding
                                                  §
VS.                                               § No. 21-03000-SGJ
                                                  §
HIGHLAND CAPITAL MANAGEMENT FUND                  §
ADVISORS, L.P.; NEXPOINT ADVISORS, L.P.;          §
HIGHLAND INCOME FUND; NEXPOINT                    §
STRATEGIC       OPPORTUNITIES    FUND;            §
NEXPOINT CAPITAL, INC.; AND CLO                   §
HOLDCO, LTD.                                      §
                                                  §
         DEFENDANTS.                              §


                                     WITNESS AND EXHIBIT LIST



         COMES NOW, CLO Holdco, Ltd. ("CLO Holdco"), a creditor and party-in-interest in this

case, and files this Witness and Exhibit List for the Debtor's preliminary injunction hearing




CLO HOLDCO, LTD.'S WITNESS AND EXHIBIT LIST                                              PAGE 1 OF 5
                                                                         8184614 v1 (72268.00002.000)
  Case 21-03000-sgj Doc 33 Filed 01/22/21             Entered 01/22/21 16:42:17        Page 2 of 5



scheduled on Wednesday, January 26, 2021, at 9:30 a.m. CST (the "Hearing") in the above-

captioned adversary proceeding before the Honorable Stacey G. Jernigan.


                                              WITNESSES

         CLO Holdco may call any of the following witnesses at the Hearing, in person or by proffer:

         1.       Grant J. Scott, CLO Holdco, Ltd.

         2.       Any witness called or designated by any other party.

         3.       Any impeachment or rebuttal witnesses.

                                              EXHIBITS

         CLO Holdco may offer into evidence one or more of the following exhibits at the Hearing:

EXHIBIT       DESCRIPTION OF EXHIBIT                                 OFFERED    OBJECTION         ADMITTED
   1.         Notices of (I) Executory Contracts and Unexpired
              Leases to be Assumed by the Debtor Pursuant to
              the Fifth Amended Plan, (II) Cure Amounts, if any,
              and (III) Related Procedures in Connection
              Therewith [Dkt. No. 1648] filed December 30,
              2020.

   2.         Second Notice of (I) Executory Contracts and
              Unexpired Leases to be Assumed by the Debtor
              Pursuant to the Fifth Amended Plan, (II) Cure
              Amounts, if any, and (III) Related Procedures in
              Connection Therewith [Dkt. No. 1719] filed January
              11, 2021

   3.         Letter from Defendants' attorneys to Debtor's
              attorneys dated December 22, 2020

   4.         Letter from Defendants' attorneys to Debtor's
              attorneys dated December 23, 2020

   5.         Letter from Debtor's attorneys to Defendants'
              attorneys in response to December 22, 2020 Letter

   6.         Letter from Debtor's attorneys to Defendants'
              attorneys in response to December 23, 2020 Letter




CLO HOLDCO, LTD.'S WITNESS AND EXHIBIT LIST                                                    PAGE 2 OF 5
                                                                               8184614 v1 (72268.00002.000)
  Case 21-03000-sgj Doc 33 Filed 01/22/21            Entered 01/22/21 16:42:17     Page 3 of 5




EXHIBIT     DESCRIPTION OF EXHIBIT                               OFFERED    OBJECTION         ADMITTED
   7.       Letter from Defendants' attorneys to Debtor's
            attorneys dated December 28, 2020 Clarifying
            Defendants' positions

   8.       CLO Holdco Organizational Chart

   9.       CLO Holdco / DAF / HCLOF Organizational
            Chart

   10.      CLO Holdco, Ltd. Debtor Managed CLO NAV
            Summary [CONFIDENTIAL]

   11.      Deposition Transcript; Deposition of James Seery
            Dated January 20, 2020, page 107 ¶ 21 through page
            110 ¶ 21

   12.      Second Amended and Restated Service Agreement
            – DAF/CLO Holdco

   13.      Second Amended and Restated Advisory
            Agreement – DAF/CLO Holdco

   14.      Debtor's Notice of Termination of Service
            Agreement

   15.      Debtor's Notice of Termination of Advisory
            Agreement

   16.      Aberdeen Loan Funding, Ltd. Servicing Agreement
            [CONFIDENTIAL]

   17.      Brentwood CLO Ltd. Servicing Agreement
            [CONFIDENTIAL]

   18.      Grayson CLO Ltd. Servicing Agreement and
            Amendment to Servicing Agreement
            [CONFIDENTIAL]

   19.      Liberty CLO, Ltd. Portfolio Management
            Agreement [CONFIDENTIAL]

   20.      Red River CLO Ltd. Servicing Agreement and
            Amendment to Servicing Agreement
            [CONFIDENTIAL]




CLO HOLDCO, LTD.'S WITNESS AND EXHIBIT LIST                                                PAGE 3 OF 5
                                                                           8184614 v1 (72268.00002.000)
  Case 21-03000-sgj Doc 33 Filed 01/22/21            Entered 01/22/21 16:42:17         Page 4 of 5




EXHIBIT     DESCRIPTION OF EXHIBIT                                 OFFERED      OBJECTION         ADMITTED
   21.      Rockwall CDO Ltd. Servicing Agreement
            [CONFIDENTIAL]

   22.      Valhalla CLO, Ltd. Reference Portfolio
            Management Agreement [CONFIDENTIAL]

   23.      Westchester CLO, Ltd. Servicing Agreement
            [CONFIDENTIAL]

   24.      Exhibits Listed on any other Defendants' Witness
            and Exhibit List




         CLO reserves the right to: (i) use any exhibits presented by any other party; (ii) use any

exhibits not listed herein for impeachment and rebuttal purposes; (iii) limit any exhibits to redacted

form; and (iv) supplement and/or amend this Witness and Exhibit List at any time prior to the

Hearing.


DATED: January 22, 2021                        Respectfully submitted,

                                              KANE RUSSELL COLEMAN LOGAN PC


                                              By:     /s/John J. Kane
                                                      Joseph M. Coleman
                                                      State Bar No. 0456610
                                                      John J. Kane
                                                      State Bar No. 24066794

                                               Bank of America Plaza
                                               901 Main Street, Suite 5200
                                               Dallas, Texas 75202
                                               Telephone - (214) 777-4200
                                               Telecopier - (214) 777-4299
                                               Email: jkane@krcl.com; ecf@krcl.com

                                               ATTORNEYS FOR CLO HOLDCO, LTD.



CLO HOLDCO, LTD.'S WITNESS AND EXHIBIT LIST                                                    PAGE 4 OF 5
                                                                               8184614 v1 (72268.00002.000)
  Case 21-03000-sgj Doc 33 Filed 01/22/21            Entered 01/22/21 16:42:17          Page 5 of 5



                                      CERTIFICATE OF SERVICE

        I hereby certify that on January 22, 2021, a true and correct copy of the foregoing Witness and
Exhibit List was served via the Court's electronic case filing (ECF) system upon all parties receiving
such service in this bankruptcy case. Copies of CLO Holdco's proposed Exhibits were provided to
the Court, counsel for the Debtor, and counsel for the other Defendants.


                                                       /s/ John J. Kane
                                                       John J. Kane




CLO HOLDCO, LTD.'S WITNESS AND EXHIBIT LIST                                                     PAGE 5 OF 5
                                                                                8184614 v1 (72268.00002.000)
